Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20      PageID.664    Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JORDAN JAVON GRANDERSON,
                                                   Case Number 2:13-cv-14823
       Petitioner,
                                                   Paul D. Borman
v.                                                 United States District Judge

KENNETH MCKEE,

     Respondent,
_____________________________________/
      OPINION AND ORDER (1) DENYING THE PETITION FOR WRIT OF
      HABEAS CORPUS, (2) DECLINING TO ISSUE A CERTIFICATE OF
     APPEALABILITY, AND (3) DENYING LEAVE TO APPEAL IN FORMA
                             PAUPERIS
       Jordan Javon Granderson, (“Petitioner”), confined at the Chippewa

Correctional Facility in Kincheloe, Michigan, filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his convictions for four counts of

assault with intent to commit murder, Mich. Comp. Laws § 750.83, two counts of

possession of a firearm in the commission of a felony, Mich. Comp. Laws

§ 750.227b, and one count of carrying a deadly weapon with unlawful intent, Mich.

Comp. Laws § 750.226. For the reasons that follow, the petition for writ of habeas

corpus is DENIED WITH PREJUDICE.

I. BACKGROUND

       Petitioner was convicted following a jury trial in the Saginaw County Circuit

Court. This Court recites verbatim the relevant facts relied upon by the Michigan
                                         1
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20         PageID.665    Page 2 of 18




Court of Appeals, which are presumed correct on habeas review pursuant to 28

U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

      This appeal arises from a shooting in the City of Saginaw on September
      26, 2009. On that date, Branden West was driving his vehicle in the
      City of Saginaw with Lee Abraham seated in the front passenger’s seat,
      his girlfriend Jalessa Riley, seated in the rear passenger’s seat, and
      Riley’s six-month-old nephew La’Zeric Riley seated in the rear driver’s
      side. While driving, West approached a group of males who had
      congregated on Walnut Street. According to the testimony of Jalessa
      and West, a tall light-skinned male had a chrome pistol in his hand.
      Both Jalessa and West testified that the tall light-skinned man raised the
      gun and fired shots into the car, causing windows to shatter. West
      testified that “lots” of shots were fired, resulting in West losing control
      of the vehicle and crashing into a tree.

      After the crash, West discovered he had been shot in the neck and
      shoulder. He believed Abraham was dead because he was
      unresponsive. Jalessa testified that she broke her right ankle and right
      arm, while her nephew, La’Zeric was shot and bleeding. Michigan State
      Trooper Rick Jones, who responded to the scene, plugged La’Zeric’s
      bleeding with his finger as he rushed the infant to St. Mary’s hospital.
      At the hospital, the infant was under the care of emergency room
      physician Dr. George Roller. According to the testimony of Dr. George
      Roller, La’Zeric had been shot once with the bullet entering through the
      child’s back and exiting through the groin. Dr. Roller operated on
      La’Zeric, then had the infant transported to a medical facility better
      suited for infant care. Dr. Roller opined that La’Zeric survived based
      on two factors: expeditious police action and divine intervention.

      While at the scene, Jalessa did not identify defendant because some of
      defendant’s friends were still at the scene of the shooting. While at the
      hospital, Jalessa identified defendant as the shooter from a photo out of
      a lineup. Jalessa testified that she knew defendant because she had
      spoken to defendant in person two days prior to the shooting when he
      asked her for her telephone number. During trial, Jalessa again
      identified defendant as the shooter.



                                          2
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20         PageID.666    Page 3 of 18




       Based on Jalessa’s identification of defendant as the shooter, police
       prepared an arrest warrant for defendant. A subsequent search of
       defendant’s home yielded a letter from defendant to his brother wherein
       defendant requested his brother obtain a Michigan Bridge Card so that
       defendant could use it to obtain “an ounce of green and a ball of dope,”
       in turn to trade for “an all chrome Tech–9 with an extend and a cooling
       system.” A firearms expert testified that a nine millimeter and .22
       casings were recovered from the scene of the shooting.

People v. Granderson, No. 303616, 2012 WL 2335346, at *1 (Mich. Ct. App. June

19, 2012).

       Petitioner’s conviction was affirmed. Id., lv. den. 493 Mich. 896 (2012).

       Petitioner filed his petition for writ of habeas corpus, which was held in

abeyance so that he could return to the state courts to exhaust additional claims.

Granderson v. McKee, No. 2:13-cv-14823, 2013 WL 6801134 (E.D. Mich. Dec. 23,

2013).

       Petitioner filed a post-conviction motion for relief from judgment, which was

denied. People v. Granderson, No. XX-XXXXXXX-FJ (Saginaw Cty. Cir. Ct., Mar. 10,

2014). The Michigan appellate courts denied petitioner leave to appeal. People v.

Granderson, No. 323248 (Mich. Ct. App. Nov. 7, 2014), lv. den. 498 Mich. 871

(2015).

       Petitioner filed a motion to lift the stay. (ECF No. 10). On January 29, 2018,

this Court granted the motion to lift the stay and ordered petitioner to file an amended

petition. (ECF No. 12). Petitioner subsequently filed his amended petition. (ECF No.

16).
                                           3
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20          PageID.667    Page 4 of 18




         Petitioner seeks a writ of habeas corpus on the following grounds:

         I. Ineffective assistance of trial counsel.

         II. Ineffective assistance of appellate counsel.

         III. Insufficient evidence.

         IV. Deprived of Fourth Amendment civil liberties to be secure in his
         paper.

         V. Defendant was prived [sic] of his Sixth Amendment right to
         compulsory process.

II. STANDARD OF REVIEW

         28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

cases:

         An application for a writ of habeas corpus on behalf of a person in
         custody pursuant to the judgment of a State court shall not be granted
         with respect to any claim that was adjudicated on the merits in State
         court proceedings unless the adjudication of the claim–

                         (1) resulted in a decision that was contrary to, or
                         involved an unreasonable application of, clearly
                         established Federal law, as determined by the Supreme
                         Court of the United States; or
                         (2) resulted in a decision that was based on an
                         unreasonable determination of the facts in light of the
                         evidence presented in the State court proceeding.

         A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law or if the state court decides a case differently than the Supreme
                                              4
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20        PageID.668    Page 5 of 18




Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405–06 (2000). An “unreasonable application” occurs when “a state court

decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at

411. “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

III. DISCUSSION

      A. Claim # 3. The insufficiency of evidence claim.

      Petitioner contends that there was insufficient evidence to establish his

identity as the shooter, so as to support his conviction.

      It is beyond question that “the Due Process Clause protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to

constitute the crime with which he is charged.” In Re Winship, 397 U.S. 358, 364

(1970). But the crucial question on review of the sufficiency of the evidence to

support a criminal conviction is, “whether the record evidence could reasonably

support a finding of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.

                                           5
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20        PageID.669    Page 6 of 18




307, 318 (1979). A court need not ‘ask itself whether it believes that the evidence at

the trial established guilt beyond a reasonable doubt.’ Instead, the relevant question

is whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt. Id. at 31819 (internal citation and footnote omitted).

      When considering a challenge to the sufficiency of the evidence to convict,

the reviewing court must give circumstantial evidence the same weight as direct

evidence. See United States v. Farley, 2 F.3d 645, 650 (6th Cir. 1993).

“Circumstantial evidence alone is sufficient to sustain a conviction and such

evidence need not remove every reasonable hypothesis except that of guilt.” United

States v. Kelley, 461 F.3d 817, 825 (6th Cir. 2006) (internal quotation omitted); see

also Saxton v. Sheets, 547 F.3d 597, 606 (6th Cir. 2008) (“A conviction may be

sustained based on nothing more than circumstantial evidence.”). Moreover,

“[c]ircumstantial evidence is not only sufficient, but may also be more certain,

satisfying and persuasive than direct evidence.” Desert Palace, Inc. v. Costa, 539

U.S. 90, 100 (2003) (quoting Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 508

n.17 (1957)); see also Holland v. United States, 348 U.S. 121, 140 (1954)

(circumstantial evidence is “intrinsically no different from testimonial evidence,”

and “[i]f the jury is convinced beyond a reasonable doubt, we can require no more”);




                                          6
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20         PageID.670    Page 7 of 18




Harrington, 562 U.S. at 113 (“sufficient conventional circumstantial evidence”

supported the verdict).

      A federal habeas court cannot overturn a state court decision that rejects a

sufficiency of the evidence claim simply because the federal court disagrees with the

state court’s resolution of that claim. Instead, a federal court may grant habeas relief

only if the state court decision was an objectively unreasonable application of the

Jackson standard. See Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational

people can sometimes disagree, the inevitable consequence of this settled law is that

judges will sometimes encounter convictions that they believe to be mistaken, but

that they must nonetheless uphold.” Id. Indeed, for a federal habeas court reviewing

a state court conviction, “the only question under Jackson is whether that finding

was so insupportable as to fall below the threshold of bare rationality.” Coleman v.

Johnson, 566 U.S. 650, 656 (2012). A state court’s determination that the evidence

does not fall below that threshold is entitled to “considerable deference under [the]

AEDPA.” Id.

      Finally, on habeas review, a federal court does not reweigh the evidence or

redetermine the credibility of the witnesses whose demeanor was observed at trial.

Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It is the province of the factfinder

to weigh the probative value of the evidence and resolve any conflicts in testimony.

Neal v. Morris, 972 F.2d 675, 679 (6th Cir. 1992). A habeas court therefore must

                                           7
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20         PageID.671    Page 8 of 18




defer to the fact finder for its assessment of the credibility of witnesses. Matthews v.

Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

      Under Michigan law, “[t]he identity of a defendant as the perpetrator of the

crimes charged is an element of the offense and must be proved beyond a reasonable

doubt.” Byrd v. Tessmer, 82 F. App’x. 147, 150 (6th Cir. 2003) (citing People v.

Turrell, 25 Mich. App. 646 (1970)).

      The Michigan Court of Appeals rejected petitioner’s claim, finding that

Jalessa Riley’s positive pre-trial identification of petitioner as the shooter and

Riley’s and Branden West’s positive in-court identifications of petitioner at trial as

the shooter was sufficient evidence to establish his identity as the shooter. People v.

Granderson, No. 09-033498, 2012 WL 2335346, at *2–3.

      Two eyewitnesses positively identified petitioner at trial as being the shooter.

The Court notes that “the testimony of a single, uncorroborated prosecuting witness

or other eyewitness is generally sufficient to support a conviction.” Brown v. Davis,

752 F.2d 1142, 1144 (6th Cir. 1985) (internal citations omitted). Two eyewitnesses

unequivocally identified petitioner at trial as being the shooter based on their

personal observations. This evidence was sufficient to support petitioner’s

conviction. See Thomas v. Perry, 553 F. App’x. 485, 487–88 (6th Cir. 2014).

      Although petitioner attacks the quality of the eyewitness identification, he is

basically asking this Court to re-weigh the testimony and credibility of the evidence,

                                           8
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20        PageID.672     Page 9 of 18




which this Court cannot do. See United States v. Campbell, 18 F. App’x. 355, 358

(6th Cir. 2001) (quoting United States v. Tipton, 11 F.3d 602, 609 (6th Cir. 1993)).

This portion of petitioner’s insufficiency of evidence claim rests on an allegation of

the witnesses’ credibility, which is the province of the jury. See Tyler v. Mitchell,

416 F.3d 500, 505 (6th Cir. 2005).

      In addition to the positive eyewitness identifications, there was circumstantial

evidence to establish petitioner’s identity as the shooter. Identity of a defendant can

be inferred through circumstantial evidence. See Dell v. Straub, 194 F. Supp. 2d 629,

648 (E.D. Mich. 2002).

       During a search of petitioner’s home subsequent to his arrest, police

recovered a letter from petitioner to his brother where petitioner asked his brother to

obtain a Michigan Bridge Card so that petitioner could purchase “an ounce of green

and a ball of dope,” in order to trade it for “an all chrome Tech–9 with an extend and

a cooling system.” The prosecution’s firearms expert testified that a nine millimeter

gun and .22 casings were recovered from the scene of the shooting. Evidence that

the weapon used in the shooting was similar to the firearm that petitioner wanted to

acquire is sufficient circumstantial evidence to establish his identity as the shooter.

See, e.g., Wiggins v. Parker, 423 F. App’x 534, 537 (6th Cir. 2011).

      Although petitioner argues that the letter to his brother was seized by the

police in violation of his Fourth Amendment rights (Claim # 4), in determining a

                                          9
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20          PageID.673     Page 10 of 18




 sufficiency claim, the “‘reviewing court must consider all of the evidence admitted

 by the trial court,’ regardless of whether that evidence was admitted erroneously.”

 McDaniel v. Brown, 558 U.S. 120, 131 (2010) (quoting Lockhart v. Nelson, 488 U.S.

 33, 41 (1988)).

       Because there were multiple pieces of evidence, including eyewitness

 testimony, to establish petitioner’s identity as the shooter, the Michigan Court of

 Appeals did not unreasonably apply Jackson v. Virginia in rejecting petitioner’s

 sufficiency of evidence claim. See Moreland v. Bradshaw, 699 F.3d 908, 919–21

 (6th Cir. 2012).

       B. Petitioner’s remaining claims are procedurally defaulted.

       Respondent contends that petitioner’s remaining claims are procedurally

 defaulted because petitioner raised these claims for the first time in his post-

 conviction motion and failed to show cause and prejudice for failing to raise these

 claims in his appeal of right, as required by M.C.R. 6.508(D)(3).

        When the state courts clearly and expressly rely on a valid state procedural

 bar, federal habeas review is also barred unless petitioner can demonstrate “cause”

 for the default and actual prejudice as a result of the alleged constitutional violation,

 or can demonstrate that failure to consider the claim will result in a “fundamental

 miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750–51 (1991). If

 petitioner fails to show cause for his procedural default, it is unnecessary for the

                                           10
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20         PageID.674     Page 11 of 18




 court to reach the prejudice issue. Smith v. Murray, 477 U.S. 527, 533 (1986).

 However, in an extraordinary case, “where a constitutional error has probably

 resulted in the conviction of one who is actually innocent,” a federal court may

 consider the constitutional claims presented even in the absence of a showing of

 cause for procedural default. Murray v. Carrier, 477 U.S. 478, 496 (1986). To be

 credible, such a claim of innocence requires a petitioner to support the allegations

 of constitutional error with new reliable evidence that was not presented at trial.

 Schlup v. Delo, 513 U.S. 298, 324 (1995). “‘[A]ctual innocence’ means factual

 innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614,

 623 (1998).

       In the present case, the Michigan Court of Appeals and the Michigan Supreme

 Court rejected petitioner’s post-conviction appeal on the ground that “the defendant

 has failed to meet the burden of establishing entitlement to relief under MCR

 6.508(D).” These orders, however, did not refer to subsection (D)(3) nor did they

 mention petitioner’s failure to raise his claims on his direct appeal as their rationale

 for rejecting his post-conviction appeals. Because the form orders in this case are

 ambiguous as to whether they refer to procedural default or a denial of post-

 conviction relief on the merits, the orders are unexplained. See Guilmette v. Howes,

 624 F.3d 286, 291 (6th Cir. 2010). This Court must “therefore look to the last




                                           11
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20            PageID.675    Page 12 of 18




 reasoned state court opinion to determine the basis for the state court’s rejection” of

 petitioner’s claims. Id.

          The Saginaw County Circuit Court judge rejected petitioner’s post-conviction

 claims by indicating that petitioner was not entitled to relief on his claims because

 he failed to show prejudice from failing to raise the issues on his direct appeal, as

 required by M.C.R. 6.508(D)(3). See People v. Granderson, No. XX-XXXXXXX-FJ, p.

 2-3 (ECF No. 18-14, PgID 528–29). Because the trial court judge denied petitioner

 post-conviction relief based on the procedural grounds stated in M.C.R. 6.508(D)(3),

 petitioner’s claims are procedurally defaulted pursuant to M.C.R. 6.508(D)(3). See

 Ivory v. Jackson, 509 F.3d 284, 292–93 (6th Cir. 2007). 1

          With respect to his post-conviction claims, petitioner alleges ineffective

     assistance of appellate counsel as cause to excuse his procedural default. Petitioner,

     however, has not shown that appellate counsel was ineffective. It is well-established

     that a criminal defendant does not have a constitutional right to have appellate

     counsel raise every non-frivolous issue on appeal. See Jones v. Barnes, 463 U.S.

     745, 751 (1983). The United States Supreme Court has explained:

           For judges to second-guess reasonable professional judgments and
           impose on appointed counsel a duty to raise every “colorable” claim
           suggested by a client would disserve the . . . goal of vigorous and

 1
   Petitioner could not have procedurally defaulted his ineffective assistance of
 appellate counsel claim, because state post-conviction review was the first
 opportunity that he had to raise this claim. See Guilmette, 624 F.3d at 291. However,
 for the reasons stated below, petitioner is not entitled to habeas relief on this claim.
                                            12
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20            PageID.676    Page 13 of 18




           effective advocacy. . . . Nothing in the Constitution or our
           interpretation of that document requires such a standard.”

     Id. at 754. Moreover, “[A] brief that raises every colorable issue runs the risk of

     burying good arguments—those that, in the words of the great advocate John W.

     Davis, ‘go for the jugular,’—in a verbal mound made up of strong and weak

     contentions.” Id. at 753 (citations omitted).

          The Supreme Court has subsequently noted that:

           Notwithstanding Barnes, it is still possible to bring a Strickland [v.
           Washington] 2 claim based on [appellate] counsel’s failure to raise a
           particular claim [on appeal], but it is difficult to demonstrate that
           counsel was incompetent.”

     Smith v. Robbins, 528 U.S. 259, 288 (2000).

          Strategic and tactical choices regarding which issues to pursue on appeal are

     “properly left to the sound professional judgment of counsel.” United States v.

     Perry, 908 F.2d 56, 59 (6th Cir. 1990). In fact, “the hallmark of effective appellate

     advocacy” is the “process of ‘winnowing out weaker arguments on appeal and

     focusing on’ those more likely to prevail.” Smith v. Murray, 477 U.S. at 536

     (quoting Barnes, 463 U.S. at 751-52). “Generally, only when ignored issues are

     clearly stronger than those presented will the presumption of effective assistance of

     appellate counsel be overcome.” Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir.

     2002). Appellate counsel may deliver deficient performance and prejudice a


 2
     466 U.S. 668 (1984).
                                              13
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20            PageID.677    Page 14 of 18




 defendant by omitting a “dead-bang winner,” which is defined as an issue which

 was obvious from the trial record and would have resulted in a reversal on appeal.

 See Meade v. Lavigne, 265 F. Supp. 2d 849, 870 (E.D. Mich. 2003).

          Petitioner has failed to show that appellate counsel’s performance fell outside

     the wide range of professionally competent assistance by omitting the claims that

     petitioner raised for the first time in his post-conviction motion for relief from

     judgment. Appellate counsel filed an eighteen page appellate brief which raised a

     claim challenging the sufficiency of evidence, which petitioner has again raised

     before this Court. Within this claim, appellate counsel also argued that the pre-trial

     photographic show-up in which Ms. Riley initially identified petitioner was unduly

     suggestive. 3 Petitioner has not shown that appellate counsel’s strategy in presenting

 these claims and not raising other claims was deficient or unreasonable. Moreover,

 for the reasons stated by the Assistant Michigan Attorney General in his answer to

 the petition for writ of habeas corpus, none of the claims raised by petitioner in his

 post-conviction motion were “dead bang winners.” Because the defaulted claims

 are not “dead bang winners,” petitioner has failed to establish cause for his

 procedural default of failing to raise these claims on direct review. See McMeans v.

 Brigano, 228 F.3d 674, 682–83 (6th Cir. 2000).




 3
     See Defendant/Appellant’s Brief on Appeal, (ECF No. 18-15, PgID 533–557.)
                                          14
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20         PageID.678    Page 15 of 18




       Because these post-conviction claims lack merit, this Court must reject any

 independent ineffective assistance of appellate counsel claim raised by petitioner.

 “[A]ppellate counsel cannot be found to be ineffective for ‘failure to raise an issue

 that lacks merit.’” Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010).

       In the present case, petitioner has failed to show cause to excuse his default.

 Because petitioner has not demonstrated any cause for his procedural default, it is

 unnecessary to reach the prejudice issue. Smith v. Murray, 477 U.S. at 533.

       Additionally, petitioner has not presented any new reliable evidence to

 support any assertion of innocence which would allow this Court to consider these

 claims as a ground for a writ of habeas corpus in spite of the procedural default.

 Petitioner’s sufficiency of evidence claim [Claim # 3] is insufficient to invoke the

 actual innocence doctrine to the procedural default rule. See Malcum v. Burt, 276 F.

 Supp. 2d 664, 677 (E.D. Mich. 2003). Although petitioner presented two alibi

 witnesses at trial in support of his alibi defense, namely Alesha Lee and Marcell

 Swilley, these alibi witnesses would not constitute newly discovered evidence within

 the meaning of Schlup that could be used to establish petitioner’s actual innocence

 so as to excuse his default. See Keenan v. Bagley, 262 F. Supp. 2d 826, 835 (N.D.

 Ohio 2003). To the extent that petitioner claims that trial counsel was ineffective for

 failing to call additional alibi witnesses Kareem Swilley and Jamar Swilley,

 petitioner would be unable to use these purported alibi witnesses to support his claim

                                           15
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20         PageID.679    Page 16 of 18




 of actual innocence, because he has offered no affidavits from these witnesses to

 establish what their proposed testimony would be and whether they would be willing

 to testify. See, e.g., Townsend v. Lafler, 99 F. App’x. 606, 610 (6th Cir. 2004).

       Because petitioner has not presented any new reliable evidence that he is

 innocent of these crimes, a miscarriage of justice will not occur if the Court declined

 to review petitioner’s procedurally defaulted claims on the merits. See Johnson v.

 Smith, 219 F. Supp. 2d 871, 882 (E.D. Mich. 2002).

       Finally, assuming that petitioner had established cause for his default, he

 would be unable to satisfy the prejudice prong of the exception to the procedural

 default rule, because his claims would not entitle him to relief. The cause and

 prejudice exception is conjunctive, requiring proof of both cause and prejudice. See

 Matthews v. Ishee, 486 F.3d 883, 891 (6th Cir. 2007). For the reasons stated by the

 Assistant Michigan Attorney General in his answer to the petition for writ of habeas

 corpus, petitioner has failed to show that his post-conviction claims have any merit.

 Petitioner is not entitled to habeas relief on his remaining claims.

       The Court denies the petition for writ of habeas corpus. The Court will deny

 petitioner a certificate of appealability. In order to obtain a certificate of

 appealability, a prisoner must make a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the

 applicant is required to show that reasonable jurists could debate whether, or agree

                                           16
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20          PageID.680     Page 17 of 18




 that, the petition should have been resolved in a different manner, or that the issues

 presented were adequate to deserve encouragement to proceed further. Slack v.

 McDaniel, 529 U.S. 473, 483–84 (2000). When a district court rejects a habeas

 petitioner’s constitutional claims on the merits, the petitioner must demonstrate that

 reasonable jurists would find the district court’s assessment of the constitutional

 claims to be debatable or wrong. Id. at 484. Likewise, when a district court denies a

 habeas petition on procedural grounds without reaching the prisoner’s underlying

 constitutional claims, a certificate of appealability should issue, and an appeal of the

 district court’s order may be taken, if the petitioner shows that jurists of reason would

 find it debatable whether the petitioner states a valid claim of the denial of a

 constitutional right, and that jurists of reason would find it debatable whether the

 district court was correct in its procedural ruling. Id. at 484. “The district court must

 issue or deny a certificate of appealability when it enters a final order adverse to the

 applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

       For the reasons stated in this opinion, the Court will deny petitioner a

 certificate of appealability because reasonable jurists would not find this Court’s

 assessment of petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219 F.

 Supp. 2d at 885. The Court will also deny petitioner leave to appeal in forma

 pauperis, because the appeal would be frivolous. See Fed. R. App. P. 24(a).




                                            17
Case 2:13-cv-14823-PDB-LJM ECF No. 19 filed 06/22/20      PageID.681    Page 18 of 18




 IV. CONCLUSION

       Accordingly, the Court DENIES WITH PREJUDICE the petition for a writ

 of habeas corpus. The Court further DENIES a certificate of appealability and leave

 to appeal in forma pauperis.

 SO ORDERED.

 Dated: June 22, 2020                         s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                         18
